OWEN, Judge.
Appellant was tried and convicted for a violation of the Child Molester Act and sentenced to 25 years in the state penitentiary. On this appeal he presents the question of the constitutionality of such act. The grounds upon which appellant seeks to have the act declared unconstitutional have been decided adversely to appellant’s position in Buchanan v. State, Fla.App.1959, 111 So.2d 51, and McKee v. State, Fla.1967, 203 So.2d 321. The judgment and sentence are severally affirmed.
Affirmed.
CROSS and REED, JJ., concur.